Citation Nr: 1517099	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-03 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for a neck disability.

2.  Entitlement to an initial rating higher than 70 percent for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1989.
These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2006 and May 2008 rating decisions by the Department of Veterans Affairs
(VA) Regional Office (RO) in Chicago Illinois.

This case was remanded by the Board in March 2012 and June 2014 further development.  The claim for an increased rating for a neck disability is now ready for disposition.

In an April 2015 Informal Hearing Presentation, the Veteran waived initial RO consideration of any new evidence added to the record since the certification of the appeal to the Board.  38 C.F.R. § 20.1304(c) (2014).  However, it does not appear that any additional evidence has been added to the record since the most recent Supplemental Statement of the Case in November 2014.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an initial rating in excess of 70 percent for major depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's neck disability is not manifested by unfavorable ankylosis of the entire spine.

CONCLUSION OF LAW

The criteria for an evaluation higher than 40 percent for a neck disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).
When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a , Diagnostic Code 5243 (2014). 

The General Rating Formula for Diseases and Injuries of the Spine provides for the following ratings for cervical spine disabilities, in pertinent part.  A 40 percent rating applies to unfavorable ankylosis of the entire cervical spine.  A 100 percent rating applies to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).  "Unfavorable" ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5 (2014).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014). 

The Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS), that he is not shown to have "incapacitating episodes" as defined at DC 5243.  See e.g., VA spine disability benefits questionnaire, dated in April 2012 (indicating that the Veteran does not have IVDS).  Service connection is not currently in effect for intervertebral disc syndrome.  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.

In this case, the Veteran has claimed that service-connected neck disability is more severe than his current evaluation of 40 percent would indicate.

Turning first to orthopedic manifestations of the Veteran's disability, on August 2006 VA orthopedic spine examination, the Veteran presented with complaints of constant neck pain described as sharp treated with pain medication.  He also complained of flare-ups of pain caused by any neck movement with little improvement from pain medications.  During flare-ups, he complained that he was unable to move his neck at all.  He was unable to drive due to the inability to turn his neck.  He stated that he had difficulty dressing himself due to an inability to raise his arms.  On examination, he held his head 10 degrees of right lateral flexion.  He could only rotate his head to the left by 20 degrees with pain and reported additional limitation of pain following repetitive use.  He held his head in the same position.  There  was objective evidence of painful motion, spasm, weakness, and tenderness.  The examiner diagnosed chronic neck pain.

On April 2012 VA spine examination, the Veteran presented with complaints of chronic and constant posterior neck pain on a daily basis rated 7 out of 10 on the pain scale.  Pain radiated intrascapularly and to bilateral posterior shoulders, but there was no radicular radiation of pain.  There was daily stiffness.  The neck disability was treated with pain medication, a soft cervical collar when sleeping, and a TENS unit p.r.n. (as needed) with some improvement.  Trigger point injections in 2010 provided no improvement.  Activities of daily living were not appreciably affected by the neck condition.  Flare-ups did not impact the function of the cervical spine.  Range of motion measurements revealed 25 degrees forward flexion; 20 degrees extension;, 20 degrees right and left lateral flexion; 40 degrees right lateral rotation; and 30 degrees left lateral rotation, with pain throughout all ranges of motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation in range of motion of the cervical spine following repetitive use testing.  Functional impairment was manifested by less movement than normal and pain on movement.  The only assistive device he used for his neck was a cervical collar.  There was no atrophy and muscle tone was normal.  There was no evidence of arthritis or vertebral fracture on X-ray examination.  There was increased cervical lordosis, but no significant degenerative changes and disc space height was maintained.  The disability had no impact on his ability to work.  The impression was mechanical cervical pain syndrome.

Records from the Social Security Administration (SSA) medical records were reviewed and considered.  While they indicated complaints of neck pain and treatment of a neck disability, they fail to support a higher evaluation.

Applying the relevant rating criteria, the Board notes that a rating in excess of 40 percent for a neck disability requires unfavorable ankylosis.  The medical evidence of record, however, does not demonstrate unfavorable ankylosis at any time.  While the Board accepts that the Veteran's complaint of being unable to move his neck during flare-ups, the Veteran's cervical spine has not been fixed in flexion or extension, nor has the position of the Veteran's cervical spine fixation resulted in symptoms such as restricted opening of the mouth and chewing, or breathing limited to diaphragmatic respiration.

In sum, there are no records indicating that the Veteran's cervical spine is fixed in an unfavorable position.  Moreover, there was no additional limitation in range of motion of the cervical spine following repetitive use testing.  Accordingly, the 40 percent evaluation is warranted for limitation of motion.  With regard to the DeLuca factors, the Board observes that the VA examiners and clinicians have noted the Veteran's complaints such as pain and stiffness, and the Board has taken those complaints into consideration in its above discussion.  However, the Board finds that the evidence does not support a finding that the Veteran's functional loss causes additional disability that approximates unfavorable ankylosis.  While the Board accepts the credible contentions of the Veteran that his cervical spine disability causes him to experience significant pain, providing the basis for the 40% finding, the Board has taken that into account in its consideration of the range of motion of the Veteran's cervical spine.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  

Without taking into consideration pain, there would be limited basis for the current evaluations, let alone higher.

In sum, the Board finds that the orthopedic manifestations of the Veteran's cervical spine disability do not warrant a rating in excess of 40 percent at any time.

It is important for the Veteran to understand that the disability evaluation of 40 percent for the neck disability will cause him problems such as limited motion and pain; a fact that is not in dispute.  If there were no problems associated with his neck disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 40 percent evaluation.  More importantly, however, the Veteran's neck is not fixed in an unfavorable position.  Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent for a neck disability.

Turning next to neurological manifestations of the Veteran's disability, the Veteran is not currently in receipt of a separate rating for the neurological manifestations of his cervical spine disability.  A separate compensable rating for neurological manifestations of the Veteran's cervical spine disability requires symptoms approximating mild incomplete paralysis of the relevant nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating schedule does not define the terms mild, moderate, or severe as used in the diagnostic codes.  Instead, adjudicators must evaluate all of the evidence and render a decision that is equitable and just.  38 C.F.R. § 4.6 (2014).

Turning to a review of the evidence of record, on August 2006 VA examination, a neurological examination did not reveal any abnormalities.

SSA records include a January 2010 private report which indicates a diagnosis of cervical radiculopathy.  However, on neurological examination, sensation was intact to light touch and pinprick in all extremities.  Muscle strength was normal, deep tendon reflexes were normal.  Given the issues of numbness and tingling in his hands, there was a concern for peripheral neuropathy and or radiculopathy component.  However, an EMG was negative for peripheral neuropathy and cervical radiculopathy.

On April 2012 VA examination, pain radiated intrascapularly and to the Veteran's posterior shoulders, but there was no radicular radiation of pain.  Muscle strength testing and reflex and sensory examination  was normal.  There was no evidence of radicular pain or radiculopathy.  The examiner specifically stated that the Veteran was neurologically intact in regards to his cervical spine with no clinical evidence of radiculopathy or myelopathy.

The Board finds that the Veteran's neurological manifestations do not rise to the level of mild incomplete paralysis.  While the Board acknowledges the Veteran's contention that he occasionally experiences numbness in his arms, clinical findings have consistently failed to demonstrate symptoms approximating mild incomplete paralysis.  Sensory testing and muscle strength testing has been consistently normal. While the Board acknowledges the Veteran's complaints of numbness, such complaints are wholly subjective and do not rise to the level of mild incomplete paralysis.  Therefore, the Board finds that a compensable rating for the neurological manifestations associated with the Veteran's neck disability is unavailable. 

The Board has considered whether a higher rating might be warranted for any time during the pendency of this appeal.  However, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's neck disability warrant no more than a 40 percent rating, and the neurological manifestations of the Veteran's cervical spine disability do not warrant a separate compensable rating.  Thus, the Board finds that a higher evaluation is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all social and occupational impairment resulting from his neck disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his occupational and social impairment due to neck symptoms.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

With regard to a total disability rating based on individual unemployability (TDIU), the Veteran was awarded a TDIU in a June 2010 rating decision, and the Veteran has not expressed disagreement with the effective date of the award of TDIU (and issue not before the Board at this time, in any event).  Further discussion of TDIU is accordingly unwarranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, post-service treatment records and SSA records (including records obtained pursuant to the Board's remands), and the Veteran's written assertions.

The Veteran was afforded VA examinations in August 2006 and pursuant to the Board's March 2012 remand in April 2012.  The Board acknowledges that in an April 2015 Informal Hearing Presentation, the Veteran, through his representative, requested that the increased rating claim be remanded for a new VA examination, due to the passage of time, if the claim could not be granted based on the evidence of record.  They contended that the April 2012 was "too old" to adjudicate the claim.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's neck disability since the most recent VA examination.  Specifically, there is no evidence of record, and the Veteran does not contend, that he has unfavorable ankylosis of the entire spine which would warrant the assignment of a 100 percent rating.  The Board finds the examinations provided are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities.

Accordingly, the Board finds that there is no basis for additional development under these circumstances.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).  A third remand for another VA examination would only serve to further delay resolution of a claim that has already been pending for several years.

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

A disability rating in excess of 40 percent for a neck disability, is denied.


REMAND

The Veteran contends that his service-connected major depression is more severe than his current evaluation of 70 percent would indicate.

Historically, in May 2008, the RO granted service connection for PTSD, evaluated as 50 percent disabling effective from November 28, 2006 (date of service connection claim).  The Veteran appealed the issue of entitlement to an initial evaluation in excess of 50 percent.  In June 2010, the RO increased the rating from 50 to 70 percent, effective from November 28, 2006, the date of the service connection claim.  However, since this increase did not constitute a full grant of the benefit sought, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was last afforded a VA examination in May 2008 regarding his service-connected major depression.  Subsequent VA medical records, to specifically include a September 2013 mental health treatment records, suggest that his condition may have worsened since his last VA examination.

As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

While on Remand any additional VA treatment records should be associated with the claims file.

In this regard, the Veteran is already at 100%, and may wish to withdraw this claim. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's major depression, including those from the Hines VAMC, dated from May 2014 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his major depression.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


